FILED
                                                                                 Oct 18, 2022
                                                                                 11:22 AM(CT)
                                                                              TENNESSEE COURT OF
                                                                             WORKERS' COMPENSATION
                                                                                    CLAIMS




           TENNESSEE BUREAU OF WORKERS’ COMPENSATION
          IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                           AT NASHVILLE

 TRE’BION LINDSAY,                             )   Docket No. 2021-06-1620
           Employee,                           )
 v.                                            )
 STATE INDUSTRIES, LLC,                        )   State File No. 93970-2021
          Employer,                            )
 And                                           )
 SENTRY INSURANCE COMPANY,                     )   Judge Joshua Davis Baker
          Carrier.                             )


         COMPENSATION ORDER GRANTING SUMMARY JUDGMENT


       On October 3, 2022, the Court heard State Industries’ motion that this case should
be dismissed on summary judgment because there is no genuine issue in the expert medical
evidence that Mr. Lindsay’s condition is preexisting and unrelated to his employment.
Because State Industries affirmatively negated an essential element of Mr. Lindsay’s claim
and he failed to respond with evidence showing that a genuine issue of material fact exists,
the Court grants summary judgment.

                                      Claim History

       Mr. Lindsay alleged he injured the left lower side of his back while working for
State Industries as a line hanger on December 8, 2021. State Industries provided a panel,
from which Mr. Lindsay chose spine surgeon Dr. Ryan Snowden.

       Dr. Snowden diagnosed “pre-existing and non-work-related degenerative disc
disease.” He signed a Form C-32 stating that Mr. Lindsay’s employment had not caused
his disablement or need for medical treatment, nor had it aggravated his pre-existing
condition. Specifically, Dr. Snowden wrote on the form, “After reviewing his imaging
studies and medical records, it is apparent Mr. Lindsay’s employment did not contribute
more than 50% in causing his medical condition or the need for medical treatment.” He
answered “no” on the form when asked if the work injury had aggravated Mr. Lindsay’s
preexisting condition.
       Mr. Lindsay then saw neurosurgeon Dr. Scott Standard on his own, and Dr. Standard
also diagnosed degenerative disc disease unrelated to Mr. Lindsay’s employment. He, too,
signed a Form C-32 in which he concluded that Mr. Lindsay’s employment had not caused
his disablement or need for medical treatment, nor did it aggravate his pre-existing
condition. Dr. Standard wrote on the form, “No work-related injury; Mr. Lindsay is
suffering from degenerative disc disease . . . [He] has been taken off work for his non-
work-related degenerative condition.” He also answered “no” on the form when asked if
the work injury had aggravated Mr. Lindsay’s pre-existing condition.

      Ultimately, the Court entered a July 2022 Scheduling Order setting deadlines for
completion of written discovery, lay witness depositions, and expert witness depositions.

      State Industries filed notices of its intent to use the doctors’ C-32 forms and included
information intended to establish the forms’ admissibility. On June 3, it filed Dr.
Snowden’s form and filed an amended version on July 5, and then it filed Dr. Standard’s
C-32 form on August 2. Both doctors’ forms contained a statement of their qualifications.

        Mr. Lindsay timely objected to Dr. Snowden’s C-32 form by filing a motion to
strike. The Court denied the motion, explaining that the remedy for objecting to a Form
C-32 is to depose the doctor. However, Mr. Lindsay has not filed any doctors’ depositions
or a Form C-32 of his own.

      On August 25, when filing the motion for summary judgment, State Industries’
counsel included a notice explaining that she sent Mr. Lindsay a copy of the statutes, rules,
and cases cited in the motion and informing him he must file and serve a response to the
motion on or before September 26, 2022.

       Mr. Lindsay filed a response on October 2, one day before the summary judgment
hearing, which included some medical records from neurosurgeons Dr. John Brophy and
Dr. Richard Berkman. He argued that, at least at one time, Dr. Snowden believed his injury
was work-related.

                                     Law and Analysis

       Before addressing the motion’s merits, the Court considers this claim’s procedural
posture, State Industries’ compliance with applicable rules, and the admissibility of the
evidence supporting its motion.

       The Bureau’s rules state that the Court should not consider a motion for summary
judgment until a scheduling order is entered. Tenn. Comp. R. & Regs. 0800-02-21-
.18(1)(b) (February 2022). Here, the Court entered a scheduling order in July 2022, giving
the parties opportunity to complete written discovery and depositions before hearing this

                                              2
motion. Thus, this claim is procedurally ripe for summary judgment.

        Additionally, State Industries allowed more than thirty days for Mr. Lindsay to
respond, complying with both Tenn. R. Civ. P. 56.04 and Tenn. Comp. R. & Regs. 0800-
02-21-.18(1)(b) and (1)(c). State Industries also provided Mr. Lindsay “a copy of the rule
or statute on which the dispositive motion [was] based and . . . state[d] [the] deadline and/or
requirement to respond.” Tenn. Comp. R. & Regs. 0800-02-21-.18(1)(a). Based on
counsel’s affidavit, State Industries complied with applicable rules to inform Mr. Lindsay
about the dispositive nature of its motion and the response deadline.

      Next, the Court considers the admissibility of the doctors’ C-32 forms. To be
admissible as the physician’s direct testimony “at any stage of a workers’ compensation
claim in lieu of a deposition,” a Form C-32 must comply with the requirements of
Tennessee Code Annotated section 50-6-235(c). Sadeekah v. Abdelaziz d/b/a Home
Furniture and More, 2021 TN Wrk. Comp. App. Bd. LEXIS 19, at *11 (June 22, 2021).

        Under that section, a copy of the form is “not admissible . . . unless accompanied by
an originally signed affidavit from…the submitting attorney verifying the contents of the
report.” Tenn. Code Ann. § 50-6-235(c)(1). It must also include “a statement of
qualifications of the person making the report.” Id. at (c)(2). Additionally, notice of intent
to use the form must be provided “not less than twenty (20) days before the date of intended
use.” Finally, an “objecting party shall depose the physician within a reasonable period of
time[,] or the objection shall be deemed to be waived.” Id.

        Here, the Court finds both doctors’ C-32 forms are admissible. State Industries gave
sufficient notice of its intention to use them more than twenty days ahead of the hearing,
properly verified the forms’ contents, and included the qualifications of both physicians.
While Mr. Lindsay timely objected to Dr. Snowden’s form, he did not take the doctor’s
deposition or file a request to extend the time to take the deposition. Thus, his objection is
deemed waived. Further, he did not object to Dr. Standard’s C-32 form, nor did he depose
that doctor. Therefore, the C-32 forms are admissible for the purposes of determining
summary judgment.

       Finally, the Court turns to the merits of the summary judgment motion.

        As the party without the burden of proof at trial, State Industries must do one of two
things to prevail: (1) submit affirmative evidence that negates an essential element of Mr.
Lindsay’s claim, or (2) demonstrate that his evidence is insufficient to establish an essential
element of his claim. Tenn. Code Ann. § 20-16-101 (2022); see also Rye v. Women’s Care
Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 264 (Tenn. 2015).

       If State Industries does so, then Mr. Lindsay “may not rest upon the mere allegations
or denials of [his] pleading.” Rye, at 265. Rather, he must respond by producing affidavits,

                                              3
pleadings, depositions, responses to interrogatories, or admissions that set forth specific
facts showing that there is a genuine issue for trial. Tenn. R. Civ. P. 56.06. If he fails to
respond in that manner, “summary judgment, if appropriate, shall be entered against
[him].” Id.

        Summary judgment is appropriate when “the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there
is no genuine issue as to any material fact and that the moving party is entitled to a judgment
as a matter of law.” Tenn. R. Civ. P. 56.04.

       Medical causation is an essential element of Mr. Lindsay’s claim, and proving
medical causation requires an expert’s opinion to a “reasonable degree of medical certainty
that the employment contributed more than fifty percent” to the injury’s cause. A
reasonable degree of medical certainty means that in the medical expert’s opinion it is more
likely than not that the work caused the injury “considering all causes, as opposed to
speculation or possibility.” Tenn. Code Ann. § 50-6-102(14)(B)-(D).

       Two doctors’ opinions undisputedly show that Mr. Lindsay’s condition is
degenerative and preexisting and neither caused nor aggravated by his work. Given this
expert medical evidence, the Court finds State Industries presented affirmative evidence
that negates medical causation.

       Thus, Mr. Lindsay had to present evidence disputing these opinions to avoid
summary judgment. Despite notice of the response deadline, Mr. Lindsay filed a late
response that did not comply with Rule 56. He also attached medical records that the Court
cannot consider in a summary judgment motion because the records are not the type of
document or evidence identified in Rule 56—affidavits, depositions, or responses to
interrogatories or admissions—upon which a party may rely. Lemons v. Elwood Staffing
Services, Inc., 2021 TN Wrk. Comp. App. Bd. LEXIS 12, at *13 (May 4, 2021). Further,
even if admissible, the medical records did not support Mr. Lindsay’s claim of a work-
related injury.

       For these reasons, the Court holds that Mr. Lindsay did not meet his burden to
produce affidavits, depositions, or responses to interrogatories or admissions to show that
a genuine issue exists for trial. Instead, his response and argument contained “mere
allegations [and] denials.” Thus, the material facts supporting State Industries’ motion for
summary judgment remain undisputed.

       The Court understands Mr. Lindsay’s challenge as a self-represented person.
However, “courts must also be mindful of the boundary between fairness to a pro se litigant
and unfairness to the pro se litigant’s adversary . . . Pro se litigants should not be permitted
to shift the burden of the litigation to the courts or to their adversaries.” Hessmer v.
Hessmer, 138 S.W.3d 901, 903-904 (Tenn. Ct. App. 2003) (citations omitted).

                                               4
       In his argument, Mr. Lindsay stated that he needed more time to respond and gather
evidence. However, he did not file a motion to extend the deadline or request a
continuance. Further, the Scheduling Order allowed time and opportunity for depositions
or for Mr. Lindsay to obtain a C-32 form. But he did not do so, and “courts must not excuse
pro se litigants from complying with the same substantive and procedural rules that
represented parties are expected to observe.” Id.

       In view of this, the Court finds that no genuine issue of material fact exists, and
State Industries is entitled to summary judgment as a matter of law.

        State Industries shall file Form SD-2 with the Clerk within ten business days of
issuance of this order under Tennessee Code Annotated section 50-6-244(b)(3). The Court
assesses the $150.00 filing fee against State Industries, for which execution might issue as
necessary. State Industries shall pay the filing fee to the Clerk within five business days
of this order becoming final. Unless appealed, this order shall become final in thirty days.

       IT IS ORDERED.
       ENTERED October 18, 2022.

                                          _____________________________________
                                          Joshua Davis Baker, Judge
                                          Court of Workers’ Compensation Claims




                                             5
                         CERTIFICATE OF SERVICE

    I certify that a copy of this Order was sent as indicated on October 18, 2022.

Name                     Certified Via Via          Service sent to:
                         Mail      Fax Email
Tre’Bion Lindsay,                        X          kingspaladin@yahoo.com
Self-represented
Employee
Lee Anne Murray,                              X     leeamurray@feeneymurray.com
Taylor Pruitt;                                      trp@feeneymurray.com
Employer’s Attorneys                                madeline@feeneymurray.com


                                _____________________________________
                                Penny Shrum, Clerk
                                Court of Workers’ Compensation Claims
                                WC.CourtClerk@tn.gov




                                          6
                              Compensation Order Right to Appeal:
     If you disagree with this Compensation Order, you may appeal to the Workers’
Compensation Appeals Board. To do so, you must:
   1. Complete the enclosed form entitled “Notice of Appeal” and file it with the Clerk of the
      Court of Workers’ Compensation Claims within thirty calendar days of the date the
      Compensation Order was filed. When filing the Notice of Appeal, you must serve a copy
      upon the opposing party (or attorney, if represented).

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten calendar
      days after filing the Notice of Appeal. Payments can be made in-person at any Bureau office
      or by U.S. mail, hand-delivery, or other delivery service. In the alternative, you may file an
      Affidavit of Indigency (form available on the Bureau’s website or any Bureau office)
      seeking a waiver of the filing fee. You must file the fully-completed Affidavit of Indigency
      within ten calendar days of filing the Notice of Appeal. Failure to timely pay the filing
      fee or file the Affidavit of Indigency will result in dismissal of your appeal.

   3. You are responsible for ensuring a complete record is presented on appeal. The Court Clerk
      will prepare the technical record and exhibits for submission to the Appeals Board, and you
      will receive notice once it has been submitted. If no court reporter was present at the hearing,
      you may request from the Court Clerk the audio recording of the hearing for a $25.00 fee.
      A licensed court reporter must prepare a transcript, and you must file it with the Court Clerk
      within fifteen calendar days of filing the Notice of Appeal. Alternatively, you may file a
      statement of the evidence prepared jointly by both parties within fifteen calendar days of
      filing the Notice of Appeal. The statement of the evidence must convey a complete and
      accurate account of the testimony presented at the hearing. The Workers’ Compensation
      Judge must approve the statement of the evidence before the record is submitted to the
      Appeals Board. If the Appeals Board must review testimony or other proof concerning
      factual matters, the absence of a transcript or statement of the evidence can be a significant
      obstacle to meaningful appellate review.

   4. After the Workers’ Compensation Judge approves the record and the Court Clerk transmits
      it to the Appeals Board, a docketing notice will be sent to the parties. You have fifteen
      calendar days after the date of that notice to file a brief to the Appeals Board. See the Rules
      governing the Workers’ Compensation Appeals Board on the Bureau’s website
If neither party timely files an appeal with the Appeals Board, the trial court’s Order will
become final by operation of law thirty calendar days after entry. Tenn. Code Ann. § 50-6-
239(c)(7).




       For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.